Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350 AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Quarterly Report of Endeavor IP, Inc. (the “Company”) on Form10-Q for the quarter ended January31, 2014, as filed with the SEC on the date hereof (the “Report”), the undersigned hereby certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 14, 2014 /s/ Ravinder Dhat Ravinder Dhat Chief Executive Officer (Principal Executive Officer and Principal Financial and Accounting Officer)
